                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                WINCHESTER DIVISION

 TREVOR SANDERS,                                   )
                                                   )
         Plaintiff,                                )             Case No. 4:18-cv-00059
                                                   )
 v.                                                )             JURY DEMAND (12)
                                                   )
 CLINT SHRUM, in his official capacity as          )
 Sheriff of Grundy County and in his individual    )
 capacity; T.J. BEAN, in his official capacity and )
 individual capacity; OFFICER JANE DOE,            )
 in her official and individual capacity;          )
 DEIDRE HELTON, in her official and individual )
 capacity; ADAM FLOYD, in his official and         )
 individual capacity; JESSIE KINSEY,               )
 in her official and individual capacity;          )
 GRUNDY COUNTY BOARD OF EDUCATION; )
 and CRYSTAL STIEFEL,                              )
                                                   )
         Defendants.                               )


                                NOTICE OF CASE RESOLUTION


           Now come the parties, by and through counsel, and pursuant to Rule 68.1 of the Local

 Rules of the United States District Court for the Eastern District of Tennessee announce to the

 Court that they have resolved all issues in dispute and made the subject of the above-styled case.

 The parties will file a joint stipulation of dismissal with prejudice pursuant to the resolution of this

 matter.

                                                 Respectfully submitted,

                                                 BURR & FORMAN, LLP

                                                 By:     /s/ J. Alex Little
                                                         J. Alex Little, BPR #029858
                                                         Alex.Little@burr.com
                                                         222 Second Ave. South, Suite 2000
                                                         Nashville, TN 37201
                                                         P: (615) 724-3203
                                                         Attorneys for Plaintiff

Case 4:18-cv-00059-TRM-SKL Document 63 Filed 06/22/20 Page 1 of 2 PageID #: 265
                                    SPICER RUDSTROM, PLLC

                                    By:   /s/ B. Thomas Hickey, Jr.
                                          B. Thomas Hickey, Jr., BPR #019105
                                          bth@spicerfirm.com
                                          537 Market Street – Suite 203
                                          Chattanooga, TN 37402-1241
                                          P: (423) 756-0262
                                          F: (423) 756-8489
                                          Attorneys for Defendants




                                     2
Case 4:18-cv-00059-TRM-SKL Document 63 Filed 06/22/20 Page 2 of 2 PageID #: 266
